Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1‐21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The newly IDS references filed by the applicant on 12/21/2021 have been considered and the references does not teach the particular features claimed in the application. The references fail to disclose “determining, by a server, whether a set of data is informative of a presence of a vehicle relative to a checkpoint or an absence of the vehicle relative to the checkpoint, wherein the set of data includes a set of video frames received from a wide-angle lens camera hosted via the checkpoint and a set of signals received from a sensor hosted via the checkpoint, wherein the server is remote from the checkpoint; relating, by the server, the image with an identifier of the vehicle; granting, by the server, a read access for the image and the identifier to a client remote from the wide-angle lens camera and the sensor; based on the server determining that the set of data is informative of the absence of the vehicle relative to the checkpoint”.
PETRUK et al. (US Publication No. 20190235126) is the closest reference, but the earliest priority date is after the effective filing date of the claimed invention and it fails to disclose “based on the server determining that the set of data is informative of the presence of the vehicle relative to the checkpoint, based on the server determining that the set of data is informative of the absence of the vehicle relative to the checkpoint” even if it teaches to sense a presence or an absence of the vehicle ([0035] the board 106 can host a sensor configured to sense at least one of a presence or an absence of the vehicle 104 in operational proximity)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669